Citation Nr: 9901146	
Decision Date: 01/19/99    Archive Date: 01/22/99

DOCKET NO.  96-36 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for hypertension, sporadic 
heart beat, future operation for removal of sagging eyelids, 
and skin discoloration, all claimed as secondary to service 
connected Hashimotos thyroiditis.


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel









INTRODUCTION

The veteran served on active duty from November 1982 to March 
1990.  This appeal arises from a May 1996 rating decision of 
the Department of Veterans Affairs (VA), Montgomery, Alabama, 
regional office (RO).  That rating decision denied service 
connection on a secondary basis for hypertension, sporadic 
heart beat, obesity, hypercholesterolemia, scar above the 
eyelids from lipids, future operation for removal of sagging 
eyelids, depression, and skin discoloration, all claimed as 
secondary to service connected Hashimotos thyroiditis.

In September 1997, the Board of Veterans Appeals (Board) 
remanded the claim for additional development, including 
consideration of whether some of the claimed conditions were 
part of or symptoms of the service connected disability.  
Subsequently, an August 1998 rating decision determined that 
an increased evaluation was appropriate for the service 
connected thyroid disorder, which included some of the 
symptoms claimed previously.  The remaining disabilities 
claimed by the veteran were again denied on a secondary 
basis.  They are listed on the first page of this document.  
The Board will now consider whether secondary service 
connection is appropriate for those conditions.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that secondary service connection for 
hypertension, a sporadic heart beat, future operation for 
removal of sagging eyelids, and skin discoloration is 
appropriate as all these conditions have resulted from his 
service connected Hashimotos thyroiditis.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the veteran has not submitted 
well grounded claims for service connection for hypertension, 
sporadic heart beat, future operation for removal of sagging 
eyelids, and skin discoloration, all claimed as secondary to 
service connected Hashimotos thyroiditis.


FINDINGS OF FACT

1.  The objective evidence does not demonstrate that the 
veteran currently has a sporadic heart beat or sagging 
eyelids; there is no medical evidence of a link between the 
current hypertension or skin discoloration and the veterans 
service connected Hashimotos thyroiditis.

2.  The veteran has not met the initial burden of presenting 
evidence to justify a belief by a fair and impartial 
individual that his claims for service connection for 
hypertension, sporadic heartbeat, future operation for 
removal of sagging eyelids, and skin discoloration, all 
claimed as being due to his service connected Hashimotos 
thyroiditis, are well grounded.


CONCLUSION OF LAW

The veteran has not submitted evidence of well grounded 
claims of service connection for hypertension, sporadic 
heartbeat, future operation for removal of sagging eyelids, 
and skin discoloration, claimed as being proximately due to 
or the result of a service-connected disability.  38 U.S.C.A 
§ 5107 (West 1991); 38 C.F.R. § 3.310(a) (1998).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his service connected Hashimotos 
thyroiditis has resulted in hypertension, sporadic heartbeat, 
sagging eyelids, and skin discoloration.  He contends that he 
is entitled to service connection on a secondary basis for 
these disorders.  Service connection may be established for 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(1998).

The threshold question to be answered is whether the veteran 
has presented evidence of well-grounded claims, that is, ones 
which are plausible.  If he has not presented a well-grounded 
claim, his appeal must fail and there is no duty to assist 
him further in the development of his claim because such 
additional development would be futile.  38 U.S.C.A. § 
5107(a) (West 1991).  A well grounded claim has been defined 
as a "plausible claim, one that is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  In short, VA is not required to adjudicate a 
claim until the veteran has met his initial burden of 
submitting evidence that his claim is well-grounded.

"Although the claim need not be conclusive, the statute [§ 
5107] provides that [the claim] must be accompanied by 
evidence" in order to be considered well-grounded.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  In a claim for 
service connection, this means that the evidence presented 
must, in some fashion link the claimed disability to a period 
of military service or to an already service connected 
disability.  See 38 § U.S.C.A. § 1131 (West 1991); 38 C.F.R. 
§§ 3.303, 3.310 (1998); Tirpak v. Derwinski and Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  There must be competent 
evidence of current disability (a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498 (1995).

The Board has carefully reviewed the evidentiary record with 
respect to the issue of service connection for hypertension, 
sporadic heartbeat, sagging eyelids, and skin discoloration, 
all claimed as a result of his service connected Hashimotos 
thyroiditis.  In the final analysis, as will be explained 
below, the veteran's claims for secondary service connection 
are not well grounded.

VA examinations in October 1997 noted xanthelasma lesions on 
both upper eyelids which were related to the service 
connected disorder.  These have been considered in by the RO 
in evaluating the service connected disorder.  There was no 
finding of lid lag or sagging, and no indication of sporadic 
heart beat.  The examiner stated that the veterans 
hypertension was not related to the thyroid condition.  The 
examiner noted some mottled, macular redness over the mid 
part of the back, but there was no indication that this was 
related to the service connected disorder.  

In this regard, the Board has considered the statements of 
the veteran to the effect that he considers these conditions 
to be related to his Hashimotos thyroiditis.  However, the 
veteran's lay testimony alone is not competent evidence to 
support a finding on a medical question requiring special 
experience or special knowledge.  His statements as to 
medical causation are not competent evidence that would 
render his claims well-grounded.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992); Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).

The medical evidence in this case does not provide a basis 
upon which to conclude that the veteran currently has a 
sporadic heartbeat or sagging eyelids, or that hypertension 
and skin discoloration are related to the veterans service 
connected Hashimotos thyroiditis.  Based upon the foregoing, 
the Board concludes that the veteran has failed to meet his 
initial burden of presenting evidence that his claims for 
secondary service connection for hypertension, sporadic 
heartbeat, future operation for removal of sagging eyelids, 
and skin discoloration, are plausible or otherwise well-
grounded.  See Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
Under these circumstances, those claims are denied.  
Edenfield v. Brown, 8 Vet. App. 384 (1995) (en banc).

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike the situation 
in Robinette, the veteran has not put the VA on notice of the 
existence of any specific, particular piece of evidence that, 
if submitted, could make his claims well grounded.  See also 
Epps v. Brown, 9 Vet. App. 341 (1996).  Accordingly, the 
Board concludes that VA did not fail to meet its obligations 
under 38 U.S.C.A. § 5103(a) (West 1991).


ORDER

Service connection for hypertension, claimed as secondary to 
service connected Hashimotos thyroiditis, is denied.

Service connection for sporadic heart beat, claimed as 
secondary to service connected Hashimotos thyroiditis, is 
denied.

Service connection for future operation for removal of 
sagging eyelids, claimed as secondary to service connected 
Hashimotos thyroiditis, is denied. 

Service connection for skin discoloration, claimed as 
secondary to service connected Hashimotos thyroiditis, is 
denied.


		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 2 -
